DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 11/13/2020, applicant has submitted an amendment filed 2/12/2021.
Claim(s) 1, 2, 4, 9-11, 13, 18-20, has/have been amended.  Claim(s) 3, 5, 8, 12, 14, 17, has/have been cancelled.  New Claim(s) 21-26 has/have been added.
Response to Arguments
	As per the 112 rejections:
	Applicant’s amendments resolved some of the 112 issues in the claims but did not address others and also introduced new issues (see 112 rejections below).

The examiner indicated to Applicant’s representative during a telephone interview (around 3/2/2021 that certain portions of the amended claims were directed to new matter.  Upon further review, the examiner found written description support for some of what the examiner indicated to be new matter during the phone call (particularly where the synonym dataset associates synonyms with customers), but the claim language indicated as new matter below in the 112(a) rejections are still portions of claims 1, 10, and 20 which the examiner could not find written description support for in the original Specification (i.e. in the original Specification of Parent Application 16/286,999).

As per original claims 3-5:
While Applicant appears to have intended to amend the allowable subject matter of claim 5 into claims 1 and 10, and while, during the interview conducted 1/28/2021, the examiner indicated that allowable subject matter of claim 5 and needed intervening limitations of claim 3 were amended into claim 1, upon further review, the currently claimed subject matter in claims 1 and 10 pertaining to the synonym dataset is not what was indicated as allowable subject matter based on the claim interpretation applied to indicate claim 5 as being directed to allowable subject matter.
More specifically, Claim 5 was indicated as being directed to allowable subject matter based on: 
1. “the first attribute” and “the second attribute” being interpreted as an attribute similar to the attributes listed in claim 4 (e.g. educational level, regional dialect, technical proficiency, income level, an occupation, another trait, or a combination thereof).  In the context of the previous prior art rejections, “the first attribute”/”a first attribute of the first synonym” and “the second attribute”/“a second attribute of the second synonym” were interpreted as a particular language used by a particular user (e.g. American English “dialect”/”another dialect” or British English “dialect”/”another trait”)
2. the prior art of record (at the time), particularly Baartman, suggested “a synonym dataset with the first synonym and the second synonym (i.e. a recipient user database can be interpreted as a dataset of synonyms which includes the target term/shorthand and the alternative term/longhand) but did not teach or suggest where each of the shorthand/longhand terms in the recipient user database were tagged/labeled, or otherwise stored with data linking EACH INDIVIDUAL term/synonym with respective attributes such as language, education level, regional dialect, technical proficiency, income level, occupation similar to Figure 1G of Applicant’s Specification (which depicts each synonym as having tags, where paragraph 68 describes the tags as being designated to associate each of the synonyms with a regional dialect and/or education level [i.e. “attributes” in claim 4])
As discussed below in the 112(a) written description rejections, what is currently claimed is, among other things, where “the synonym dataset to associate the first subset of synonyms with the first customer, and the synonym dataset to associate the first customer with a first attribute” and “the synonym dataset to associate the second subset of synonyms with the second customer, and the synonym dataset to associate the second customer with the second attribute” in claim 1 and “the synonym dataset to associate the first subset of synonyms with the one or more authors, and the synonym dataset to associate the one or more authors with a different attribute” and “the synonym dataset to associate the second subset of synonyms with the attribute” in claim 10.  These limitations include new matter (as discussed below) and also differ from what was indicated as allowable subject matter in original claim 5 because the synonyms are associated with customers/authors and not the attributes in claim 4 (where customers/authors were not previously considered by the examiner to possibly be within the scope of “another trait”, even though “being associated with a particular customer/author” is a “trait”).


The examiner also indicated, during the telephone interview, that the references applied in the previous prior art rejections could have read on claim 5 (previously indicated as allowable subject matter) as originally claimed.
As a summary of what the examiner’s previous analysis that suggested that claim 5 may have been rejected as originally claimed:
Baartman et al. (US 2008/0059421) in paragraph 38, describes where multiple databases are searched, and, in paragraph 37, describes identifying contextual rules for automatically identifying a database as needed, such as a rule to always consult or accept information from a sender database.  Paragraph 39 describes equivalent terms in one database superseding equivalent terms in another database (suggesting that a shorthand appears in multiple databases).  Paragraph 40 has hierarchy including both User A’s database and User B’s database (sender and recipient database).
These portions suggest where Baartman’s system includes “a synonym dataset” in the sense that it includes the collective set of all databases used to convert shorthand to longhand, where some databases include the same shorthand terms and where different databases convert the same shorthand term to a different longhand term (it would not matter if one database’s longhand/equivalent term superseded another database’s longhand/equivalent term if the longhand/equivalent terms in the different 
Interpreting “the first attribute” as “being associated with User A” and interpreting “the second attribute” as being “associated with User B”, and interpreting User A as the sender/author/”first customer” and User B as the recipient/”second customer”, shorthand terms and longhand terms in the User A database can be interpreted as having an “associated with User A” attribute (“another trait” for claim 4) which is also associated with “the first customer”/sender/author/User A (the first customer/sender/author is, and is thus associated with, an “associated with User A” attribute) as a result of the shorthand/longhand terms being part of User A’s database, and shorthand terms and longhand terms in the User B database can be interpreted as having an “associated with User B” attribute (“another trait” for claim 4) which is also associated with “the second customer”/recipient/User B (the second customer/recipient is, and is thus associated with, an “associated with User B” attribute) as a result of the shorthand/longhand terms being part of User B’s database.
In the prior art rejection based on Baartman, “the first synonym” is interpreted as a shorthand which is converted into a longhand which is “the second synonym”.  Under the interpretation that a shorthand and corresponding longhand in User B’s database is “the first synonym” and “the second synonym”, respectively, and under the interpretation that the shorthand is also in User A’s database, Baartman suggests:
Claim 3: “the first customer associated with a first attribute of the first synonym” [User A/sender/author is User A and is thus associated with the “associated with User A” “another trait” “first attribute” of the shorthand which is in User A’s database and User 
Claim 4: “the first attribute and the second attribute associated with… another trait” [the first attribute is associated with an “associated with User A” “another trait” and the second attribute is associated with an “associated with User B” “another trait”]
Claim 5: “the logic circuitry to comprise a synonym dataset with the first synonym and the second synonym” [the synonym dataset is all databases including the User A database and the User B database, where the User B database and the User A database both include “the first synonym” shorthand, where “the first synonym” is converted into the longhand “second synonym” in the User B database] “the synonym dataset to associate the first synonym with the first attribute and the second synonym with the second attribute” [as a result of storing the shorthand “first synonym” in User A’s database, the synonym dataset associates the “first synonym” with the “associated with User A” “another trait” “first attribute”, and as a result of storing the longhand “second synonym” in User B’s database, the synonym dataset associates the “second synonym” with the “associated with User B” “another trait” “second attribute”]
As the subject matter of Claim 5, in its original form, was not incorporated into claims 1 and 10 (as discussed above, amended claims 1 and 10 include different subject matter), no new rejections of original claim 5’s subject matter is needed and therefore this action does not need to be non-final because no new rejections of original claim 5’s subject matter needs to be presented and no new rejections of original claim 
This analysis is provided to indicate that amending, in the future, claims 1 and 10 to include what was originally claimed in claim 5 (including the limitations of original claims 3 and 4) would not necessarily make the application allowable.

The examiner did, upon further search and consideration, verify that, based on the current prior art of record:
what is currently claimed in claims 1 and 10 and 20 is directed to allowable subject matter, but the allowable subject matter indication is based, in part, on the presence of the claimed new matter, and therefore amending to remove the new matter may lead to the claims no longer being directed to allowable subject matter.  Put another way, if the claims are currently directed to allowable subject matter because the new matter is in the claims and the new matter is no longer there due to a future amendment to remove the new matter to overcome the 112 rejections, then the new matter that made the claims directed to allowable subject matter is no longer there and therefore the claims may not be directed to allowable subject matter anymore.
Additionally, it is not clear based on a newly discovered reference (see below in the indication of allowable subject matter for claims 1 and 10, i.e. the reference listed after “Upon further search:” which describes where each of a plurality of words in a lexicon are labeled/tagged with their corresponding language.


Instead of making this a final rejection, the examiner is making this Office Action non-final in order to give Applicant an opportunity to amend the claims into a form which is allowable over the prior art and supported by written description while considering what was discussed above and below (i.e. including the manner in which Baartman suggests [and could thus be used to reject] the limitations of original claims 3-5 [where original claim 5 was previously most-likely-incorrectly indicated to be directed to allowable subject matter]).
To be clear, if any future amendments incorporate new subject matter or incorporate the same subject matter of original claim 5 (which could be rejected based on Baartman for the reasons discussed above), the next action would be properly made final if any rejections are still required (in the case of a claim including the original limitations of claim 5 that could still be rejected based on prior art, based on a new rejection necessitated by amendment, where Applicant is notified of how such a rejection could be made in this action).

Specification
The disclosure is objected to because of the following informalities:  
Paragraph 79 recites “a set of synonyms 1552 through 1562 associated with a tag 1554 through a tag 1554, respectively.  In some emboidments, the tags 1554 through 1554”, where based on Figure 1G, it appears that Applicant may have intended 64—and for “through 1554” to recite –through 1564—(the depicted tag 1564 appears to correspond to synonym 1562 in Figure 1G).
Paragraph 80 also recites “tags 1554 through tag 1554”.
Paragraph 82 recites “the context of a communication may be represented by inclusion of multiple synonyms in an input to tensor for the models” where an earlier portion of Paragraph 82 recites “input tensor” (i.e. no “to”) “for a machine learning model”.
Appropriate correction is required.

Claim Interpretation
In claim 10, “the attribute” in the 3rd line of the “identify a second synonym…” limitation is interpreted as referring to “an attribute” in line 5 of claim 10 (i.e. not to “a different attribute” at the end of the “compare a first synonym…” limitation).
	In claim 10, “a different attribute” is also interpreted as “different” relative to “an attribute” in “designate an attribute of a second subset of customers to designate one or more recipients”.
Claim Objections
Claims 20 and 26 are objected to because of the following informalities: 
Claim 20 recites “a set of and synonyms” at the end of the “identify a word in the communication…” limitation.
Claim 20 also recites “wherein the set of synonyms comprise the first subset of synonyms and the second subset of synonyms” which should be –wherein the set of s the first subset of synonyms and the second subset of synonyms— (“set” is singular).
Claim 26 recites “wherein the storage medium further comprises synonym dataset” which should be –wherein the storage medium further comprises a synonym dataset--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-7, 9-11, 13, 15-16, 18-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per Claims 1 and 10:
Applicant amended claim 1 to recite “the synonym dataset to associate the first subset of synonyms with the first customer” and amended claim 10 to recite “the synonym dataset to associate the first subset of synonyms with the one or more authors”, which is not described in the original Specification (i.e. the original Specification of Parent Application 16/286,999, hereafter referred to as “the original Specification” where this application is a continuation of a continuation, and not a continuation in-part) to the extent that “subset of synonyms” refers to more than one but less than all synonyms.
Paragraph 78 and Figure 1G of the original Specification (paragraph numbers of the original Specification appear to differ from the paragraph numbers of the Specification of this application by 1) describes where the synonym dataset includes synonyms each associated with respective tags and where the tags associate synonyms with one or more of the customers.
While this clearly supports where each individual synonym of the synonym dataset is associated with one or more customers (where a single synonym is an embodiment of a “subset of synonyms”), the original Specification further describes, for example, where “subsets of synonyms may overlap” and “different subsets of synonyms that include some of the same synonyms” (plural synonyms) (see paragraph 23 of the original Specification) which suggests that “subset of synonyms” does not refer to the individual synonyms in the synonym dataset, but rather a plurality of synonyms which are less than all of the synonyms in the synonym dataset.  Even though in other original Specification subsets may be associated with customers/authors, the claim language “the synonym dataset to associate the first subset of synonyms with the first customer” in claim 1 and “the synonym dataset to associate the first subset of synonyms with the one or more authors” in claim 10 requires the synonym dataset to be the entity that associates a subset with a customer/author, which is not described in the original Specification when the subset refers to more than one synonym.
Applicant amended claims 1 and 10 to recite “the synonym dataset to associate the first customer/the one or more authors with a first/different attribute”.  These portions do not have written description in the original Specification (i.e. the original Specification of Parent Application 16/286,999, hereafter referred to as “the original Specification” where this application is a continuation of a continuation, and not a continuation in-part).
More specifically, in the original Specification (paragraph numbers of the original Specification appear to differ from the paragraph numbers of the Specification of this application by 1), paragraph 78 and Figure 1G describes where the synonym dataset includes synonyms each associated with respective tags and where the tags associate synonyms with one or more of the customers, and paragraph 67 describes where “synonyms dataset 1550” has multiple synonyms designated with tag(s) 1554 through 1564 to associate each of synonyms 1552 through 1562 with a particular regional dialect and/or education level (examples of “attributes” as claimed.  Paragraph 96 describes “The synonym dataset 2056 may include a full set of the synonyms that are identified in communications and/or full set of the synonyms that replace words in communications to adjust communications based on information known or assumed about an audience of the communications”, but this does not sufficiently describe in by the synonym dataset (as opposed to, for example, where the synonym dataset is used by an adjust communications process that adjusts communications based on other information known or assumed about an audience of the communications, where the other information is not part of the synonym dataset).  Paragraph 79 describes where tags 1554 through tag 1554 includes fields to identify an associated node, to link one or more interconnected nodes.
Therefore, while the original Specification describes where the synonym dataset associates synonyms with attributes like regional dialect and/or education level, and also associates synonyms with customer(s), the original Specification does not provide written description for the synonym dataset associates customer(s)/authors/audiences with attributes.  Therefore, “the synonym dataset to associate the first customer with a first attribute” in claim 1 and “the synonym dataset to associate the one or more authors with a different attribute” in claim 10 lacks written description in the original Specification and is therefore new matter.
“the synonym dataset to associate the second subset of synonyms with the second customer, and the synonym dataset to associate the second customer with the second attribute” in claim 1 and “the synonym data to associate the second subset of synonyms with the attribute” in claim 10 include the same issues as discussed above.
Additionally, “wherein the context comprises a result of sentence analysis of one or more sentences in the communication that include one or more words” in claim 1 and “the context of the communication to comprise a result of a sentence analysis of one or 
In the following paragraphs (corresponding to the paragraphs cited by Applicant to support the phrases in the previous paragraph)
Paragraph 81 of the original Specification describes “As another example, word vectors 1570 may include vectors of numbers other than one or zero such as the Word2Vec and Naive Bayes. These alternative word vectors offer additional analysis tools for sentence analyses. Such sentence analyses may form an input tensor for a machine learning model such as a neural network to facilitate processing of synonym usage in the customer data. The sentence analyses may facilitate an informed selection of synonyms by models to replace words in communications between the customers 1510. In other embodiments, the context of a communication may be represented by inclusion of multiple synonyms in an input to tensor for the models”.  Paragraph 90 of the original Specification describes “the adjust logic circuitry 2000 may provide to the input of a model, such as the model 2012, information related to the synonyms and, in some embodiments, information about the context of the communication, the context of sentences in the communication about the synonyms, background information about the author, and/or the like, to provide the model with input data to select replacement synonyms for the communication”.
While paragraph 81 describes where context is part of an “input to tensor” (possibly meant to refer to an “input tensor”) and where an input tensor is produced by sentence analysis, this does not describe where the context is included in the input tensor by the sentence analysis (as opposed to being something added to the input 
Analysis of sentences to determine topic/context/domain is common/conventional in the art, but the written description issue for “wherein the context comprises a result of sentence analysis of one or more sentences in the communication that include one or more words” in claim 1 and “the context of the communication to comprise a result of a sentence analysis of one or more sentences in the communication that include one or more words” in claim 10 is the level of specificity in the original Specification.

Claim 20 recites “”identify a word in the communications to replace based on an association between the first group of customers, the second group of customers and a set of and synonyms” (4th to last limitation) which does not appear to have written description support and therefore appears to be new matter. 
This is substantively the same issue as in the previous rejection of claim 20, where the Specification appears to have written description support for using associations to identify words that are doing the replacing but does not have support for using associations between ALL OF the first group of customers, the second group fo customers and a set of synonyms to identify a word to replace/to be replaced.  As an example, if the word “colour” is in a communication and a synonym to be used to replace “colour” is “color”, then the Specification appears to have written description support for using associations to determine that “color” should replace “colour”, and not appear to have written description support for identifying the “colour” should be replaced.
Paragraph 27 of the original Specification (i.e. the original Specification of Parent Application 16/287,549) describes “The adjust logic circuitry may identify a word existing in a communication to replace and the model may select a synonym associated with a group of customers to replace the word existing in the communication”, but “associated with a group of customers”, in this case, refers to the word that is doing the replacing, and not the word that is replaced.  
In Claim 20, on the other hand, the first synonym is identified as something to replace (i.e. to be replaced by another synonym) and, in the last limitation, the first synonym is replaced.
Paragraph 60 describes input data including “information about the communication or part of the communication along with one or more words to replace in the communication” but does not state that the words to be replaced are identified based on an association between the first group of customers and the synonym.

The dependent claims include the same issues as their respective parent claims based on dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-7, 9, 10-11, 13, 15-16, 18-19, 24-25, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claims 1 and 10:
Given the written description issue pertaining to “the synonym dataset to associate the first/second subset of synonyms with the first/second customer” in claim 1 and “the synonym dataset to associate the first subset of synonyms with the one or more authors” in claim 10 (i.e. where the embodiment where a one synonym “subset” that is associated with a customer/author is supported by the specification while the embodiment where a plural synonym “subset” that is associated with a customer/author is not supported), it is not clear if Applicant meant to claim “first/second subset of synonyms” in only the one synonym sense or in the one or more synonym sense.

As per Claim 10:
“the synonym data” in the 2nd line of the “identify a second synonym…” limitation lacks antecedent basis (Applicant appears to have intended to refer to “the synonym dataset”)

	Claim 24 recites “the first subset of synonyms for the word” which lacks antecedent basis
subset of synonyms for the word are” which is not grammatically proper since “subset” is singular, and this also raises the question of whether subset is necessarily a plurality of synonyms (as opposed to a subset of one or more synonyms), because if the subset is a singular synonym, then “are” is a grammatically incorrect way to describe a singular synonym.

	Claim 25 includes the same issues as claim 24.

The dependent claims include the same issues as their respective parent claims based on dependency.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

As per Claim 1 (and similarly claim 10), the prior art of record does not teach or suggest the combination of all limitations in claim 1, including (i.e. in combination with the remaining limitations in claims 1, 3, and 4) the synonym data set to associate the first subset of synonyms with the first customer, and the synonym dataset to associate the first customer with a first attribute… the synonym data set to associate the second subset of synonyms with the second customer, and the synonym dataset to associate the second customer with the second attribute (in claim 1) or the synonym dataset to associate the first subset of synonyms with the one or more authors, the synonym dataset to associate the one or more authors with a different attribute… the synonym dataset to associate the second subset of synonyms with the attribute (the attribute of a second subset of customers which is designated to designate one or more recipients, for claim 10).
	Baartman suggests the logic circuitry to comprise a synonym dataset with the first synonym and the second synonym (the recipient user database can be interpreted as a dataset of synonyms which includes the target term/shorthand and the alternative term/longhand, where each target term/shorthand and alternative term/longhand can be interpreted as a “subset of synonyms” including one synonym)
	The prior art teaches a synonym table which associates different synonyms with respective languages (e.g. the word network is associated with English and the word red which is a Spanish equivalent of network is associated with Spanish, see Figure 4)
2003/0149687 “FIG. 4 shows a portion of keyword synonym table 400 useful in producing the extended inverted index of FIG. 3. The table includes a plurality of columns, each associated with a different supported language. As shown, these supported languages are English in column 410, Spanish in column 420, French in column 430 and Italian in column 440. An additional column 450 is shown provided for any other supported language such as German or Japanese, recognizing, or course, that some languages have different type of characters from English and some languages have so many different symbols that it may be necessary to use a double byte character set to represent some of such languages like Japanese. Two sets of synonyms are shown in rows in this FIG. 4, one associated with the English word "network" in row 460 and one associated with the English word "processor" in row 470. 
	In the context of the rejections applied to claims 3-4, above, however, both the shorthand and the longhand would be associated with the same attribute English, and not to respective attributes (in the rejection of claims 3-4, the attributes are interpreted as languages of a specific entity, and not just language, generally)
	The prior art also teaches where each of a plurality of lexicon entries (comprising a text representation of a respective entry [e.g., word]) includes additional data related to the entry, including areas of use.
	2014/0303962 “In some embodiments, each lexicon entry in LKB 12 comprises a text representation of the respective entry (e.g., word) in the respective language, and a set of additional data related to the entry. Examples of such data include: phonetic transcriptions, indicators of etymology (which may include text representations in the language of origin), indicators of time or period (e.g., for archaic word forms), and indicators of specific areas of use (e.g. seamanship, biotechnology, slang, etc.), among 
	In the context of the rejections of claims 3-4, language is not one of the additional data 
The following reference teaches where components of an electronic message can include a message attribute including a synonym or a language associated with a word or a user characteristic or a geographic location.  This reference has a LATE filing date and does not qualify as prior art.
2019/0158610 “Message data repository 142 may be configured to store any number of electronic messages 172 and 174 received (e.g., previously-received), 
Additionally for claim 10, the “attribute” in the context of the rejections of claims 12-13 is a recipient user’s e-mail address, where e-mail address as additional information for a word in a database is additionally not something taught or suggested by the references.
Upon further search:
Bostick et al. (US 2018/0285339) teaches “In block 440, the document adaptation engine 110 adapts the resume of the author JOE to the recipient HR personnel of the FIRST Company by replacing "Integration Consultant" with "Legacy Modernization Expert" determining that the phrases are comparable and interchangeable but would be preferred by the recipient HR personnel, according to the specifically context) to determine lexical 
For claim 1, recipients and levels/styles/”attributes” are associated by an LKB (lexical level/style knowledge base, see paragraph 19) not by the synonym dataset.  Paragraph 19 further describes where the NLC associates relationships amongst words and phrases for a document adaptation engine such as synonyms across lexical levels (which appears to suggest where a set of synonyms are associated with each of a plurality of levels [i.e. there are subsets of synonyms associated with levels/styles], see also paragraph 21 which describes cross-level/style correspondency for words/phrases).  The STDB appears to be a database of meanings of words for particular topics (paragraph 22).  Paragraph 45 describes processing a selected portion of an original document using natural language processing tools (not specifically context) to determine lexical level/style of the selected portion of an original document including processing in units of words, phrases, sentences, and paragraphs.  Paragraphs 46-47 describe determining difference in lexical level/style and then scaling up/down or replacing words/phrases with synonyms, which suggests but does not explicitly/specifically describe that words in the original document are compared to a set of words of one level/style/attribute that can be replaced and where detected replaceable words are then replaced by synonyms corresponding to another level/style/attribute.   This reference does not appear to particularly describe where a synonym dataset associates customers with synonym subsets.  More specifically, recipients/authors are associated with level/style attributes, and level/style attributes are suggested to be associated with synonym subsets, but this reference does not appear author (this reference describes where a recipient has preferred words/phrases, but not where the author [i.e. the “first customer”] is associated with a set of synonyms)
For claim 10, assuming level/style is interpreted as an “attribute” this is not an attribute used to designate a recipient (group recipient is used to designate the recipient, and then level/style is used to adapt the document for the audience).
For claim 20, while this appears to suggest where words are determined to be replaced based on a difference/association between an author’s style/level and a recipient’s style/level, what is claimed is where a word to be replaced is identified based on an association between the first set of customers and the second set of customers two sets of recipients).  Additionally, paragraph 18 does not specifically describe how words/phrases are classified/discovered as replaceable.
10594757 teaches “receiving a partial electronic communication at an artificial intelligence assistant computing facility from an electronic identifier associated with a user, the partial electronic communication comprising a communication content and comprising or associated with the electronic identifier; retrieving a communication profile, wherein the communication profile comprises a user communication attribute; processing the partial electronic communication with a processor to generate a compositional change for the communication content of the partial electronic communication using the user communication attribute to generate the compositional change; and generating a changed electronic communication from the partial electronic communication and the compositional change” and “Profiles may include properties such as language proficiency level, native language, characteristics of the party's communication such as vocabulary (e.g., word lists with frequencies) and frequently used phrases (e.g., word and phrase frequency counters updated on each communication session processed by the system by extracting most frequent collocations and language patterns), other characteristics of writing/speech, such as style, structure (e.g., including vector representation of a sample of writing, individual language models, frequency counters on different aspects of style, structure, tone, and the like), topics (e.g., list of topics with frequency counters updated on each communication session processed and/or classified by the system), negative and positive triggers (e.g., specified by the user or inferred from observed reactions), communication behaviors and preferences (e.g., activity hours, time to respond, 
5497319 teaches “sublanguage” which is more loosely to refer to any set of terms and patterns of usage attributed to a field of usage, group of users, or even an individual user (suggesting that terms in a set can be associated with one or more users), and also “If an appropriate synonym is found, a "copy-cat" entry is created for the new word in the user's dictionary, using the new word as the indexing name of the new entry and the content of the synonymous entry as its content. The user may be given the choice of using the content "as is", and the word is then translated in the manner specified by the content of the "copycat" entry. If the user does not want to use the entry "as is", the Input Editor may prompt the user for information regarding the new word's syntactic and lexical characteristics, to ascertain whether it is similar in those respects to the synonymous word from which the entry content was copied” (generating a user dictionary entry fir a new word based on a “synonymous entry” [suggested to be an entry of a synonym of the new word]) and “If no entries for the same word are found in the available dictionaries, the Input Editor may ask for a synonym for the word. In this 
Tran, N. T. B. (2014). Synergic concepts between english and vietnamese (Order No. 1555742). Available from ProQuest Dissertations and Theses Professional. (1535272558). Retrieved from https://dialog.proquest.com/professional/docview/1535272558?accountid=131444 teaches “linguistic information is stored in a single semantic system. Words from both languages are organized in one large lexicon, but each word is tagged to indicate the language it belongs to (Grosjean, 1982, p. 245)”
Mathews-Perez, A. (2013). Speak, review, change, repeat: An analysis of discourse surrounding dilemmas at admission, review and dismissal meetings (Order No. 3606900). Available from ProQuest Dissertations and Theses Professional. (1492736025). Retrieved from https://dialog.proquest.com/professional/docview/1492736025?accountid=13144 “Through the analysis of discourse, phrases and terms used to directly express the dilemma of parental participation or refer to this as a concern were recorded in the categories of parents and administrators in the order that the ARD meetings occurred. 

As per Claim 20, the prior art of record does not teach or suggest the combination of all limitations in claim 19, including (i.e. in combination with the remaining limitations in claims 19) identify a word in the communication to replace based on an association between the first group of customers, the second group of customers, and a set of synonyms. (i.e. where a word to be replaced [and is replaced in the first instance and the second instance based on a first alternative synonyms identified from a first subset of synonyms and a second alternative synonym identified from a second subset of synonyms, respectively]  is identified based on an association between the first group of customers, the second group of customers, and a set of synonyms)
	Baartman suggests identifying synonyms (shorthands/words/phrases) to replace and then replacing the synonyms (with longhands/words/phrases) as discussed above in the rejection of claim 1.  Baartman also describes sender-side conversion of target terms (paragraph 23).
	The prior art further teaches customizing conversion of shortcuts to full text equivalents for sending and receiving messages, and where message presentation is modified based on the recipient (business colleague or employer vs. family/friend).  This reference, similar to Baartman, appears to describe directly matching a character string to a shortcut in a database/table in order to determine whether to replace the character 
2006/0129633 “A customized messaging system facilitates customization of text messaging using mobile devices. The customized messaging system converts user-defined, customized shortcuts into full text equivalents for sending and receiving messages. The present system allows a user to enter a message using key entry shortcuts for character strings or phrases that may have meaning only to the user while sending a full text version of the message to a message recipient. A user may modify the presentation of the message depending on the recipient; i.e., a business colleague or employer can receive a more formal, full text message while a friend or family member receives a more casual message with some of the shortcuts replaced. The customized message system modifies text in an incoming message, selecting shortcuts for text equivalents according to a pre-defined profile supplied by the user. The incoming message viewed by the user thus uses shortcuts defined by the user”
The prior art further teaches customizing a message for a particular recipient, and each of respective target recipients (which suggests one output version/”instance” for each recipient.  This reference describes message customization indicators including group affiliation related to respective target recipient (paragraph 7) and where indicators indicate that a message text should be highlighted or modified (paragraph 8) and where some target recipients see only some portions (paragraph 10) and where respective versions of an original message are generated (paragraph 11) and where e-mail is sent simultaneously to a group and is addressed individually (paragraph 12)
2009/0006565 paragraphs 7, 8, 10, 11, 12, 14

2018/0285339 teaches “In block 440, the document adaptation engine 110 adapts the resume of the author JOE to the recipient HR personnel of the FIRST Company by replacing "Integration Consultant" with "Legacy Modernization Expert" determining that the phrases are comparable and interchangeable but would be preferred by the recipient HR personnel, according to the content recorded in the URDB 120 and the STDB 140” (paragraph 56) where URDB refers to “historical user reaction database” and STDB refers to “subject terminology database” (paragraphs 20-21).  Paragraph 21 further describes a group recipient, and where an average of level/style scores of all members of the group may be included in the attributes”.  Paragraph 20 describes categorizing words/phrases into a preconfigured number of lexical levels/styles.  Paragraph 46 describes where an author is more knowledgeable on a subject/topic than recipients and determining that an original document needs to be scaled down.  Paragraph 13 also describes designating a group recipient.  Paragraph 15 describes “the term "lexical level/style" indicates a general lexical knowledge and tone/style of a written material, a general tendency in written materials by a person reflective of personality, as well as a level of knowledge on any specific subject dealt in the original document 103. Also in this specification, the term "lexical preference" indicates preference of an individual or group recipient as to the lexical level/style aforementioned”.  Paragraph 15 also includes other examples of style/level (neutral, friendly, technical, word complexity, etc.).  Paragraph 18 describes NLC (natural language classification process) classifying words or phrases appearing in incoming documents based on lexical levels and styles and discovering any replaceable specifically context) to determine lexical level/style of the selected portion of an original document including processing in units of words, phrases, sentences, and paragraphs.
For claim 1, recipients and levels/styles/”attributes” are associated by an LKB (lexical level/style knowledge base, see paragraph 19) not by the synonym dataset.  Paragraph 19 further describes where the NLC associates relationships amongst words and phrases for a document adaptation engine such as synonyms across lexical levels (which appears to suggest where a set of synonyms are associated with each of a plurality of levels [i.e. there are subsets of synonyms associated with levels/styles], see also paragraph 21 which describes cross-level/style correspondency for words/phrases).  The STDB appears to be a database of meanings of words for particular topics (paragraph 22).  Paragraph 45 describes processing a selected portion of an original document using natural language processing tools (not specifically context) to determine lexical level/style of the selected portion of an original document including processing in units of words, phrases, sentences, and paragraphs.  Paragraphs 46-47 describe determining difference in lexical level/style and then scaling up/down or replacing words/phrases with synonyms, which suggests but does not explicitly/specifically describe that words in the original document are compared to a set of words of one level/style/attribute that can be replaced and where detected synonym dataset associates customers with synonym subsets.  More specifically, recipients/authors are associated with level/style attributes, and level/style attributes are suggested to be associated with synonym subsets, but this reference does not appear to specifically describe that recipients/authors are associated with synonym sets/subsets (paragraph 47 describes where words and phrases are replaced with synonyms or other comparable candidate words and phrases preferred by the recipient, but “comparable words and phrases preferred by the recipient” could be words and phrases that correspond to the recipient’s level/style [i.e. there does not appear to be a sufficient description that the recipient is associated with a specific subset of synonyms that are to be used to replace words in a communication].  Paragraph 54 also describes an identified preference of recipient HR personnel as words and phrases used in job descriptions of open positions in technology companies, but this does not clearly suggest that HR personnel has a specific set of words and phrases that he/she prefers, as opposed to where the system determines/identifies, during adaptation, what types of words HR personnel prefers as a result of determining HR personnel’s level/style).  Additionally, this reference does not appear to specifically describe synonym subsets associated with an author (this reference describes where a recipient has preferred words/phrases, but not where the author [i.e. the “first customer”] is associated with a set of synonyms)

For claim 20, while this appears to suggest where words are determined to be replaced based on a difference/association between an author’s style/level and a recipient’s style/level, what is claimed is where a word to be replaced is identified based on an association between the first set of customers and the second set of customers (i.e. between two sets of recipients).  Additionally, paragraph 18 does not specifically describe how words/phrases are classified/discovered as replaceable.
2015/0248476 teaches “the Topic Discovery HyperEngine 586 may replace a word or phrase with a synonym (e.g., synonym mapping) to improve candidate term counting and topic discovery. In these implementations, a plurality of synonym term pairs are stored in the topic discovery store 590. Each synonym term pair includes a first term and a second term mapped to the first term. If the Topic Discovery HyperEngine 586 identifies a term in the corpus that corresponds to the first term, the Topic Discovery HyperEngine 586 replaces the term in the corpus with the second term. For example, the phrase "obamacare" is methodologically equivalent to "affordable care act." If the Topic Discovery HyperEngine 586 identifies the term "obamacare" in the corpus, the Topic Discovery HyperEngine 586 replaces the term "obamacare" with "affordable care act." (paragraph 248)
Rychtyckyj, N. (2007). Machine translation for manufacturing: A case study at ford motor company. AI Magazine, 28(3), 31-43. Retrieved from https://dialog.proquest.com/professional/docview/208138189?accountid=131444 the ontology is referenced to determine if any acronyms, abbreviations, or terms need to be replaced by a synonym, which will always translate correctly. Other changes to the Standard Language text are also performed to enhance the structure of the source text. For instance, articles are added into the text in front of noun phrases except in circumstances where the noun phrase would never expect an article. The sentence “SECURE BRACKET TO BUMPER” is converted to “SECURE THE BRACKET TO THE BUMPER,” but “DRIVE VEHICLE 60 FEET” is not converted to “DRIVE THE VEHICLE THE 60 FEET.” (page 37, bottom of left column to top right of the right column).
Tran, P., Dinh, D., & Nguyen, H. T. (2016). A character level based and word level based approach for chinese-vietnamese machine translation. Computational Intelligence and Neuroscience, , NA. Retrieved from https://dialog.proquest.com/professional/docview/1954163917?accountid=131444 teaches “the system replaces Chinese words (translated by Vietnamese words) by more suitable Chinese words. A synonym dictionary is used to list all possible words. The system uses a language model to change word order and to determine the most possible words to replace” (bottom of page 2 in full text printed from Dialog).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
7028027 teaches “A language of a document may be determined, for example, by matching words that are contained in the document with words that are contained in a database. The words that are contained in the database may be associated with a language. Based on the matching, a language of the document may be determined”
2007/0288230 teaches “creates a synonyms map… from… dictionary entries, and the entries’ associated language statistics” (paragraph 41)
2019/0115010 teaches “language proficiency database 653 for educations and occupations type may classify and store words and phrases that users understand according to at least one of levels of education and types of occupations” (paragraph 162)
2015/0134325 teaches “It may be advantageous to route to an agent who is better at one mode over the other and to make sure the agent response matches the customer's mode preference. [0009] Conversation Grade Level /Education level: The level of education and/or vocabulary may influence the choice of words or language constructs. This information could be used to route a customer to an agent capable of interacting at a detected or similar level. This information might also be used to verify that responses are of the appropriate level and are not considered "over the head" of the customer or under the customer level of understanding. [0010] Gender: Gender differences may be discovered in language analysis. Some languages have a different format when interacting with a male person that is different from interacting with a female person. 
2013/0117214 teaches “at least one device may search (e.g., analyze, review, inspect, a combination thereof, etc. tables, entries, spreadsheets, data structures, databases, a combination thereof, etc.) for at least one association (e.g., a one-way linking, a two-way linking, a tuple, a relation, a combination thereof, etc.) of one or more search terms with one or more characteristics (e.g., demographic information such as age, gender, income level, education a combination thereof, etc.; preferred style attributes; a category of consumer; geographical location; common related interests, some combination thereof; and so forth) of search users”, paragraph 119
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 9:00AM -5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







EY 4/6/2021
/ERIC YEN/Primary Examiner, Art Unit 2658